DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-12 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inaba et al. (US 2012/0296471 A1). 
Regarding claim 1, Inaba et al. disclose a robot system comprising: a robot (Fig. 2, element 1) having an arm (Fig. 2, element 11) pivoting about a pivot axis (Fig. 4, unlabeled axis J1), a motor pivoting the arm about the pivot axis, a shaft (Fig. 3B, element 21, 22) coupled to the arm and moving in an axial direction of a linear motion axis parallel to the pivot axis (Fig. 3A), and an inertial sensor (Fig. 2, element 10) provided in the arm j) in a tangential direction of a circle around [a] roll axis (Fig. 5, element J6), and the control unit controls the motor based on information representing a pivot direction of the arm about the roll axis (Fig. 5, element ∆φ2) when the arm 
Regarding claim 2, Inaba et al. disclose the robot system as applied to claim 1 above, wherein the arm includes a first arm pivoting about a first pivot axis (Fig. 4, unlabeled joint J1) and a second arm coupled to the first arm and pivoting about a second pivot axis (Fig. 4, unlabeled ) parallel to the first pivot axis, and the motor is a first motor pivoting the first arm about the first pivot axis (paragraph 0008).
Regarding claim 3, Inaba et al. disclose the robot system as applied to claim 1 above, wherein the information is obtained based on the output from the inertial sensor (paragraph 0107).
Regarding claim 4, Inaba et al. disclose the robot system as applied to claim 1 above, wherein the control unit has a memory unit (Fig. 2, element 31), and the information is stored in the memory unit (paragraph 0107).
Regarding claim 5, Inaba et al. disclose the robot system as applied to claim 1 above, wherein the information has first information (a0) representing the pivot direction when the shaft (Fig. 2, element 12) is located in a first position (Fig. 5, element ϴ2) and second information (a1) representing the pivot direction when the shaft is located in a second position (Fig. 5, element ϴ2+∆ϴ2) higher than the first position (paragraph 0082).
Regarding claim 9, Inaba et al. disclose a control apparatus, comprising: a control unit (Figs. 1-2, 11 and 15, element 2) controlling the motor (via Fig. 2, element 44), wherein the control unit controls the motor based on information (Fig. 2, element aj; “acceleration data”) representing a pivot direction (“X axis direction” from point P0; note that acceleration is a vector comprising both magnitude and direction) of the arm (Fig. 2, element 1) about the roll axis (Fig. 5, element J6) when the arm 
Regarding claim 10, Inaba et al. disclose the control apparatus as applied to claim 9 above, wherein the information is obtained based on the output from the inertial sensor (paragraph 0107).
Regarding claim 11, Inaba et al. disclose the control apparatus as applied to claim 9 above, wherein the control unit has a memory unit (Fig. 2, element 31), and the information is stored in the memory unit (paragraph 0107).
Regarding claim 12, Inaba et al. disclose the control method as applied to claim 11 above, wherein the information has first information (a0) representing the pivot direction when the shaft (Fig. 2, element 12) is located in a first position (Fig. 5, element ϴ2) and second information (a1) representing the pivot direction when the shaft is located in a second position (Fig. 5, element ϴ2+∆ϴ2) higher than the first position (paragraph 0082).
Regarding claim 15, Inaba et al. disclose a robot control method for a robot having an arm pivoting about a pivot axis by a motor, a shaft coupled to the arm and moving in an axial direction of a linear motion axis parallel to the pivot axis, and an inertial sensor, comprising:
a detection step of detecting j) in a tangential direction (Fig. 5, element ∆φ2) of a circle around the roll axis (Fig. 5, element J6) by the inertial sensor (Fig. 2, element 10; paragraph ); and a control step of controlling the motor (VIA Fig. 2, element 44) based on the detected0; note that acceleration is a vector comprising both magnitude and direction) of the arm (Fig. 2, element 1) about the roll axis when the arm 
Regarding claim 16, Inaba et al. disclose the control method as applied to claim 15 above, wherein the information is obtained based on the output from the inertial sensor (paragraph 0107). 
Regarding claim 17, Inaba et al. disclose the control method as applied to claim 15 above, wherein the information is stored information (paragraph 0107).
Regarding claim 18, Inaba et al. disclose the control method as applied to claim 17 above, wherein the information has first information (a0) representing the pivot direction when the shaft (Fig. 2, element 12) is located in a first position (Fig. 5, element ϴ2) and second information (a1) representing the pivot direction when the shaft is located in a second position (Fig. 5, element ϴ2+∆ϴ2) higher than the first position (paragraph 0082).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (US 2012/0296471 A1) as applied to claim 1 above, and further in view of Nakayama et al. (US 2020/0030964 A1).
	Regarding claim 8, Inaba et al. teach the robot system as applied to claim 1 above. Inaba et al. are silent regarding a member forming an outer surface of the arm containing a resin. Nakayama et al. teach a robot arm (Figs. 1-5, element 1) having a member forming an outer surface of the arm contains a resin (paragraph 0018, 0047-0050).
	It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Nakayama et al. to the prior art robot system taught by Inaba et al. That is, it would have been obvious to configure the prior art robot taught by Inaba et al. with a member forming an outer surface of the arm containing a resin. Application of the well-known technique taught by Nakayama et al. to the prior art robot taught by Inaba et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: a member forming an outer surface of the arm contains a resin.
Allowable Subject Matter
Claims 6-7, 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dale Moyer/Primary Examiner, Art Unit 3664